ATTORNEY GRIEVANCE               *   In the
COMMISSION OF MARYLAND
                                 *   Court of Appeals

                                 *   of Maryland
  v.
                                 *   Misc. Docket AG No. 51,

ERIC JOHN PARHAM                 *   September Term, 2016

                            O R D E R

       The Court having considered the petition for disciplinary or

remedial action filed in the above entitled matter in accordance

with Md. Rule 19-737(b) and Md. Rule 19-721(a)(2), and the responses

to the show cause order filed by Bar Counsel and the Respondent,

it is this 14th day of December, 2016



       ORDERED, by the Court of Appeals of Maryland, that the petition

be, and it is hereby granted, and Eric John Parham is disbarred,

effective immediately, from the practice of law in this State subject

to further order of this Court; and it is further



       ORDERED, that the Clerk of this Court shall forthwith strike

the name of Eric John Parham from the register of attorneys in this

Court and shall certify that fact to the Trustees of the Client

Protection Fund and the clerks of all judicial tribunals in the State

in accordance with Rule 19-761.



                                          /s/ Mary Ellen Barbera
                                          Chief Judge